Exhibit12.2 MACK-CALI REALTY, L.P. CALCULATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED UNIT DISTRIBUTIONS (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty Corporation's ratios of earnings to combined fixed charges and preferred stock dividends for each of the five years ended December31, 2011 were as follows: For the Year Ended December 31, EARNINGS: ADD: Income from continuing operations before noncontrolling interest and equity in earnings from unconsolidated joint ventures $ 105,142 Fixed charges (see calculation below) Amortization of capitalized interest Distributed income of unconsolidated joint ventures SUBTRACT: Capitalized interest TOTAL EARNINGS: $ 210,689 $ 210,347 $ 230,846 $ 240,047 $ 224,120 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 125,975 $ 149,329 $ 140,068 $ 126,937 $ 125,467 Capitalized interest Interest portion (33 percent) of ground rents on land leases TOTAL FIXED CHARGES: $ 127,191 $ 151,404 $ 141,714 $ 132,970 $ 130,789 Preferred unit distributions TOTAL COMBINED FIXED CHARGES AND PREFERRED UNIT DISTRIBUTIONS: $ 128,927 $ 153,404 $ 143,714 $ 134,970 $ 132,789 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED UNIT DISTRIBUTIONS:
